Title: To George Washington from Nathanael Greene, 24 January 1782
From: Greene, Nathanael
To: Washington, George


                  
                     
                     Sir
                     Head Quarters St Pauls Parish January 24th 1782
                  
                  Since I wrote your Excellency on the 9th of December, I have been favored with your dispatches of the 16th of Novemr 15th & 19th of December.  My letter to Congress, a copy of which I inclose, will inform your Excellency of the arrival of General St Clair with the Pennsylvania and Maryland Troops.  The Virginia Officers protested against marching until they got their pay, and are still in Virginia.  Your Excellency’s apprehensions were very right respecting the diminution of General St Clair’s command.  The Virginia Line left us at the same time the other came up, which leaves us little stronger than we were before.  Some reinforcements have arrived lately from York.  It is said near four hundred men.  Thro’ a good channel of intelligence I got information of troops expected both from Cork & New York.  I was so alarmed at it, that I sent off Capt. Ragsdale to Virginia and Lieut. Colonel Steward to North Carolina to try to hasten on support and wrote to Count Rochambeau for a thousand men of his command, but if more convenient & consistant with the plan you and he had concerted, it would still be more agreeable for him to move with his whole force this way.  Since I sent off those dispatches the Cork fleet arrived without troops except about 60 artillery men.  I am still under great apprehension of troops coming from New York, notwithstanding the flattering accounts your Excellency give me.  We Are in a poor situation to contend with a very superior force.  Our men are almost naked for want of overalls and shirts, and the greater part of the Army bare foot.  We have no rum or prospect of any.  None within four hundred miles of us, and little or none providing in Virginia; and if there were ever so much there, the difficulty of transportation would prevent our getting it: as we were four weeks without ammunition, since we have been in the lower Country, and a plenty of this article waiting at Charlotte for the means of transportation.  Had the enemy got knowledge and availed themselves of our situation they might have ruined us.
                  I shall agreeable to your Excellencys direction transmit to the respective States, an exact return of their troops; and I wish your representation may have the desired effect.  But the States here have been so tardy as to regard representations little more than an idle dream or eastern Tale.  Nor have I the least hopes of our difficulties lessening on this head until the powers of Congress are more extensive, and the subordination of the States better acknowledged—When any State can be made to feel an inconvenience from disobeying a requisition of Congress, then, and not til then can we hope our measures will have vigor, and a combination of our force take place.  We may write ’til we are blind, and the local policy of the States in perfect security will counter act our wishes.  From this very same source I apprehend it impossible to establish matters of finance upon such a footing as to answer the public demands.  If such of the States as refused or neglected to comply with the congressional requisitions were deprived of the liberty of trade either foreign or domestic out of their own State, it might serve to fix a little Obligation to effect a compliance.
                  I perfectly agree with your Excellency that we should improve every moment this winter to be in readiness to open the Campaign to advantage.  To be well prepared for war is certainly the most likely way of procuring peace.  I have recommended to this State to raise some black Regiments.  To fill up their Regiments with whites is impracticable, and to get reinforcements from the Northwards precarious, and at best difficult, from the prejudices respecting the climate.  Some are for it, but the far greater part of the people are opposed to it.  The Assembly are now setting at Jacksonsborough four miles from our Camp on the other side of the Eddisto.  I am with great respect Your Excellency’s Most Obedient Humble Servant
                  
                     Nath. Greene
                     
                  
               